Citation Nr: 1626278	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
	
1.  Entitlement to service connection for degenerative disc disease (claimed as low back pain).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative disc disease with facet arthropathy at L5-S1 and anterolisthesis during the appeal period.

2.  The Veteran has competently and credibly reported recurrent back pain ever since a back injury during service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease at L5-S1 with facet arthropathy and anterolisthesis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with degenerative disc disease with facet arthropathy and anterolisthesis during the appeal period.  He maintains that this condition is related to service and that he has suffered recurrent back pain ever since he fell off of multiple airplanes while working as an airframe welder during service.

1.  Law 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board has inherent fact-finding ability and has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").   As a finder of fact, when considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

2.  Findings and Analysis

Service treatment records do not confirm the reports of the Veteran's multiple falls, however there are numerous recorded instances of complaints, diagnosis and treatment for back pain, strain and/or spasm.  

A March 2011 VA physician opined, after examining the Veteran, that the Veteran's current low back condition was less likely than not due to military service given that most of his complaints in service were mid and upper back and that there was but one lumbar complaint.

The Veteran and his wife have testified that he suffered from recurrent back pain ever since service which has worsened over time.  The Veteran is competent to report on the nature, frequency and severity of his recurrent back pain and the Board finds his testimony, and that of his spouse, to be credible.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for hypertension is granted.  38 C.F.R. § 3.303(a),(d).


ORDER

Service connection for degenerative disc disease with facet arthropathy at L5-S1 and anterolisthesis is granted.


REMAND

Medical records show that the Veteran has been diagnosed with hypertension since at least 2002.  He has alternatively contended 1) that his hypertension began during service; 2) that he was first diagnosed in the 1970s or 1980s; or 3) that his hypertension is secondary to his PTSD, headaches, or cataracts or the medication he takes for those conditions.  Service treatment records do not show any complaints, diagnosis or treatment for hypertension during service or any blood pressure readings high enough to indicate the presence of hypertension.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.  According to his February 2014 VA examination, the Veteran did not begin taking medication for hypertension until 1997.  Although the examiner opined that the Veteran's hypertension was not caused by his PTSD, he did not specifically address whether the hypertension was aggravated by PTSD.  Thus, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (remand required for adequate medical examination as to whether service-connected post-traumatic stress disorder aggravated deceased veteran's alcoholism); see also Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310.  

Furthermore, on remand the examiner should opine as to whether the Veteran's hypertension is directly attributable to service, to include as due to herbicide exposure; whether the condition has been chronic and continuous since service; or whether the condition was caused or aggravated by his service-connected headaches or cataracts or the medication he has been prescribed for those conditions and his PTSD.

Additionally, the most recent VA treatment records of record are dated May 2013.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit medical evidence showing that his hypertension is related to service or has been caused or aggravated by a service-connected disability.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Obtain and associate any relevant VA treatment records generated since May 2013. 

3.  Then return the Veteran's file to the previous examiner or another appropriate VA medical professional, in order to obtain a medical opinion as to whether it is at least as likely as not that: 

a. the Veteran's hypertension is related to or had its onset during service; or

b. the Veteran's hypertension became manifest within one year of service discharge; or

c. the Veteran's hypertension is attributable to herbicide exposure during service; or

d. the Veteran's hypertension was caused by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions; or

e. the Veteran's hypertension has been aggravated by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions.

If the examiner finds that the Veteran's hypertension was not caused by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions, but has been aggravated by them, then he/she should state the baseline level of severity of the hypertension, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's PTSD, headaches, or cataracts or any prescribed medications.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


